 In the Matter Of WADSWORTH WATCH CASE COMPANYandMETALPOLISHERS, BUFFERS, PLATERS AND HELPERS INTERNATIONAL UNIONCase No. R-077.-Decided December 10, 1937Watch Case Industry-Investigation of Representatives:controversy concern-ing representation of employees : rival organizations ; refusal by employer to rec-ognize either of rival organizations as exclusive representative of unit desiredby each until proper bargaining agency or agencies are certified by Board;controversy between rival organizations as to appropriateunit-Units Appro-priate for Collective Bargaining:(1) craft; (2) industrial; employees in craftunit eligible for membership in industrial union ; desire and choice of employeesinvolved-Representatives:proof of choice: membershipinunions-Certificationof Representatives:in (1) craft union and (2) industrial unit upon proof ofmajority representation; failure of intervening (industrial) union to file apetition in accordance with the rules and regulations does not prevent certifi-cation of such union as representative of a unit not described in the petition,filed,where intervenor endeavored to comply with rules and was placed inposition of a petitioner by Trial Examiner.Mr. W. J. Perricelli,for the Board.Peck, ,Shaffer ciWilliams, by Mr. Andrew J. Conroy, Jr.,of Cin-cinnati, 0., for the Company.Mr. Ray Kelsay,of Cincinnati, 0., for the Polishers.Barbour cfi Bassman,byMr. Fred B. Bassman,of Newport, Ky.,for the Alliance.Mr. A. Bruce Hunt, Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 26, 1937, Metal Polishers, Buffers, Platers and HelpersInternational Union, herein called the Polishers, filed with the Re-gional Director for the Ninth Region (Cincinnati, Ohio), a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Wadsworth Watch Case Com-pany, Dayton, Kentucky, herein callecl the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On August 26, 1937, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) of67573-38-vol.iv-32'487 488NATIONAL LABOR RELATIONS BOARDthe Act, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On August 31, 1937, the Regional Director issued a notice of hear-ing to be held at Covington, Kentucky, on September 7, 1937, copiesof which were duly served upon the Company, the Polishers, andThe Wadsworth Watch Case Workers Alliance, herein called theAlliance, a labor organization claiming to represent employees of theCompany.Pursuant to said notice a hearing was held in Covington,Kentucky, on September 7 and 8, 1937, before Charles B. Bayly, theTrial Examiner duly designated by the Board. The Board, theCompany, and the Alliance were represented by counsel and thePolishers by their agent, and all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a Kentucky corporation, has its office and principalplace of business in Dayton, Kentucky. It manufactures principallywatch cases, such products constituting approximately 90 per cent ofitsproduction.Compacts, belt buckles, cigarette cases, tie claspsand collar pins are also manufactured.A stipulation,) entered into by all the parties to the proceeding,states that the Company has sales offices in New York City, Chicago,Illinois, and San Francisco, California, with sales personnel at eachof these offices; that it maintains a selling corporation, known asHenriett, Inc., chartered under the laws of Kentucky, and operatingthroughout the United States for the purpose of distributing com-pacts manufactured by the Company; that the Company employs sixcommissioned salesmen throughout the United States; that' 95 percent of the Company's customers are located outside the State ofKentucky and are wholesalers of the Company's products; that forthe fiscal year ending December 31, 1936, the total volume of theCompany's business was done outside the State of Kentucky ; that theraw materials purchased by the Company for use in its business are,=Board's Exhibit10A to C, inclusive DECISIONS AND ORDERS489principally, gold, brass, nickel, and silver which are purchased out-side the State of Kentucky, f. o. b. point of shipment.The stipula-tion indicates the Company employs approximately 464 productionand 43 clerical and supervisory employees.II.THE ORGANIZATIONSINVOLVEDMetal Polishers, Buffers, Platers and Helpers International Unionis a labor organization affiliated with the American Federation ofLabor.Local No. 68 of the Polishers was organized in June 1937and admits to membership the following types of employees con-nected with the polishing process in the Company's plant : Polishers,buffers, platers, holdermen, cleaners, inspectors, and their helpers.The Wadsworth Watch Case Workers Alliance is a labor organi-zation without affiliation.Itsmembership is composed exclusivelyof Company employees and it numbers among its members em-ployees within every production department of the Company's plant.The Alliance admits to membership all employees of the Companyexcept the following: "(1) An officer of the Company; (2) any per-son having the right to employ or discharge employees; (3) thoseholding purely supervisory positions; (4) those engaged in the TimeStudy Department; (5) those engaged in the Cost Department; (6)those engaged in clerical work in the general offices of the Company.This does not exclude those engaged in clerical work in productiondepartment of the Company." 2III. THE QUESTION CONCERNING REPRESENTATIONThe petition under which this proceeding arose alleges that theunit appropriate for the purposes of collective bargaining is "metalpolishing, buffing, plating, and processors thereto."During June, July, and August 1937, the Polishers obtained 61members in the plant out of 71 employees engaged in the polishingprocess and eligible to membership.During July, Ray Kelsay, thePolishers' representative called upon Frank B. Stegeman, vice-presi-dent and general manager of the Company to negotiate a contractwith the Polishers as the exclusive representative of the employeeseligible to membership therein.Stegeman refused to enter into anyagreement with the Polishers and stated that the Company wouldnot negotiate a contract or bargain with the Polishers or any otherlabor organization until the proper bargaining agency or agencieshad been determined and certified by the Board.This position ofthe Company was reiterated at the hearing by Stegeman.These proceedings were instituted by Kelsay on behalf of thePolishers after the refusal of the Company to bargain.2Quoted from Article I,"Articles of Incorporation of The Wadsworth Watch CaseWorkers Alliance."Alliance Exhibit No. 2A. 490NATIONAL LABOR RELATIONS BOARDMeanwhile, certain employees undertook the organization of theAlliance.Activity in behalf of the Alliance commenced in June 1937.On July 30, 1937, officers were elected and a bylaw committee selected.This committee recommended that an attorney be employed by theAlliance, and thereafter its formation took place with legal adviceand guidance.Membership application cards were printed and cir-culated outside the plant among employees eligible for membership.Each card designates the Alliance as the signer's bargaining agentwith the Company "in respect to wages, rates of pay, hours of em-ployment and other conditions of employment."Three hundred andeighteen employees signed the cards.Pursuant to the bylaws a bargaining committee, known as "Em-ployees Representation Committee", was elected.This was composedof 23 individuals, one from each of 23 theoretical divisions of theplant.On August 28, 1937, the bargaining committee and the presi-dent of the Alliance met with Stegeman in an effort to gain recogni-tion of the Alliance as the exclusive bargaining representative for theentire plant, aside from those persons ineligible to its membership.No demands, other than that the Company accord the Alliance suchrecognition, were made upon Stegeman.Recognition by the Com-pany was denied for the same reason as that given in denying recog-nition to the Polishers.On September 1, 1937, the officers of the Alliance, acting pursuantto a resolution of its members, directed a letter enclosing a copy ofthe resolution to the Regional Office for the Ninth Region requesting,in substance, that a proceeding in accordance with Section 9 (c) oftheAct be instituted and requesting an election to determine thebargaining agency "for and on behalf of the employees of said Wads-worth Watch Case Company." 3Neither the letter nor the resolutionwas in conformity with Article III, Section 2, of National LaborRelations Board Rules and Regulations-Series 1, as amended, andthe request was not acceded to.The hearing in the instant case washeld on September 7 and 8, 1937, and the motion of the Alliance tointervene was granted.For reasons stated hereafter the Alliance isherein treated' as having filed a petition in conformity with said Rulesand Regulations.We find that a question concerning the representation of employeesof the Company has arisen.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companyset forth in Section I above, has a close, intimate, and substantial8Alliance Exhibit No. 3A to C, inclusive DECISIONS AND ORDERS491relation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITBoard's Exhibit No. 3, an analysis prepared by the Company ofits pay roll for the week ending July 20, 1937, shows the numberof persons employed within each department of the plant duringan "average" week.On the basis of this analysis the various de-partments and the number of employees in each may be listed asfollows :Number ofDepartmentemployeesCrown (compacts) ---------------------------------------------4Crown(watch cases) -------------------------------------------20Milling(watch cases) ------------------------------------------36Buckle and Band----------------------------------------------6Engraving-----------------------------------------------------3Compact (decometal) -------------------------------------------21Jobbing--------------------------------------------------------9Turning-----------16Glass----------------------------------------------------------6Inspecting-----------------------------------------------------11Jointing------------------------------------------------------27Finishing------------------------------------------------------12Polishing(compacts) -------------------------------------------12Polishing(nickel cases) ----------------------------------------11Polishing(filled& gold watch cases) ----------------------------30Plating(compacts) ---------------------------------------------2Plating(filled& gold watch cases) ------------------------------7Press----------------------------------------------------------24Spinning-------------------------------------------------------4Etching--------------------------------------------------------5Die------------------------------------------------------------66Millwright-----------------------------------------------------13Porters --------------------------------------------------------10Stock room----------------------------------------------------2Gold cage------------------------------------------------------3Factory Office--------------------------------------------------4Inspecting#2--------------------------------------------------3Engineering----------------------------------------------------4Melting (rolling)-----------------------------------------------10Melting(anneal & scratch brush) ------------------------------12Errand boys,telephone operator,laundry employees, watchmenand janitresses-----------------------------------------------21Total----------------------------------------------------414Few employees of the Company are unskilled. The types and de-grees of skill required vary from department to department; but,particularly in those departments dealing with precious metals, thework is highly specialized and a high degree of skill is required. In 492NATIONAL LABOR RELATIONS BOARDthis type of work a slight want of care may result in great loss. It isin this classification of work that employees in the unit alleged tobe appropriate by the Polishers are engaged.As stated previously,, the Polishers claim jurisdiction over certaintypes of employees whose work is related to the polishing process.There are within the die department certain polishers who are prop-erly termed"die makers".Also there are holdermen and inspectorswho are not connected with the polishing process and,accordingly,are not eligible for membership in the Polishers and do not comewithin the unit alleged by it to be appropriate.The following em-ployees come within the unit alleged by the Polishers to be appro-priate: (a)buffers and polishers:in the polishing department, 34; inthe belt buckle department,3; in the crown and pendant department,1; in the jobbing department, 1; (b)cleaners:in the polishing depart-ment, 5; in the plating department, 1; in the jobbing department, 1;(c) holdermen:in the polishing department, 2; (d)inspectors:in thepolishing department,9; in the plating department, 1; in the beltbuckle department, 1; in the jobbing department, 1; and(e) platers:in the plating department, 7; in the engineering department, 4; total,71.Of this total five employees are members of the Alliance.Onlyone employee is a member of both the Polishers and the Alliance.The Polishers contends that the types of employment within theplant are so varied and highly specialized that the plant unit is notthe appropriate unit for the purposes of collective bargaining.TheAlliance contends that the plant unit is the appropriate bargainingunit.It cannot be overlooked that a large majority of the employeeseligible for membership in the Polishers have expressed their prefer-ence for a craft unit,rather than an industrial unit, and have en-deavored to obtain recognition by the Company as such.Fewemployees therein prefer the industrial unit.We find that the employees engaged in metal polishing, buffing,plating and the processes related thereto, as enumerated above, con-stitute a unit appropriate for the purposes of collective bargaining,herein called the first unit,and we find, further,that all the employeesof the Company, exclusive of officers of the Company, persons havingthe right to employ or discharge employees, those holding purelysupervisory positions,those engaged in the Time Study Department,those engaged in the Cost Department, those engaged in clerical workin the general offices of the Company (except those engaged in clericalwork in production departments of the Company),and those includedin the first unit, constitute a unit appropriate for the purposes of col-lective bargaining,herein called the second unit, and that said unitswill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act. DECISIONS AND ORDERSVI.THE DETERMINATION OF REPRESENTATIVES493There are 71 employees in the first unit. The Polishers introducedin evidence the membership cards of 61 persons, each of whom wasidentified by its financial secretary-treasurer as a member of thePolishers and by Stegeman as an employee of the Company. Thirty-nine of the signatures were verified by various persons who witnessedthe signing of these particular cards, and the remainder, 22, wereverified by the above named officer of the Polishers. These cards wereavailable for inspection and objections by the parties to thisproceeding; but no objections were made.Since the record does not disclose the names of the various em-ployees in each department there is no direct evidence that thesemembers of the Polishers are employed in the first unit.However,the analysis of the departments in the plant, heretofore described 4gives the number of employees in those departments as 414. TheAlliance has a total of 318 members, and, accordingly, there are 96employees in said departments who are not members of the Alliance.In view of the fact that the Alliance has not more than five memberswho are in the first unit and, further, that only one member of thePolishers is also a member of the Alliance, it is manifest that thegreat majority of, if not all, members of the polishers must inevitablybe in the first unit.In this unit, as has been stated, there are no more than 71 em-ployees.Thus the overwhelming majority of the employees in thefirst unit have designated the Polishers as their representative for thepurposes of collective bargaining.The Alliance, at the time of the hearing, had 311 members andseven applicants for membership.Each member and applicantsigned the type of card which has already been described, therebydesignating the Alliance as their representative for collective bar-gaining.The secretary of the Alliance identified these persons asmembers of the Alliance and as employees of the Company.An em-ployee of the Company, whose position is that of cost accountant,testified that he had compared the signatures on the cards with thesignatures of employees in the Company compensation book, and onthe basis of such comparison found all members of the Alliance to beemployees of the Company.There are 343 employees in the second unit.Of this total at least313 5 are members of or applicants for membership in the Alliance.This number constitutes a majority of all the employees of the Com-pany in the second unit.Some effort was made during the course of the hearing to cast adoubt upon the free and independent status of the Alliance. SuchBoard's Exhibit No. 3.From the total of 318 members and applicants, five have been deductedas being inthe first unit. 494NATIONAL LABOR RELATIONS BOARDeffort has a bearing on the issues in this proceeding only for the pur-pose of proving that the Alliance may not have been the real andunhindered preference of its members. It is sufficient at the presenttime to state that the evidence in the record does not establish thatthe members of the Alliance joined it through interference, coercionor restraint on the part of the employer.In rendering our decision to certify the Alliance as the exclusiverepresentative of the employees in the second unit, we are not un-mindful that a petition in accordance with Article III, Sections 1 and2, of National Labor Relations Board Rules and Regulations-Series1, as amended, was not executed and filed by the Alliance.However,in view of the fact that the Alliance was informed at the hearing bythe Trial Examiner that its intervention placed it in the same posi-tion as if it had filed a petition for certification of representatives, weshall treat the case on the latter basis.We find that the Polishers has been designated and selected bya majority of the employees in the first unit as their representativefor the purposes of collective bargaining.The Polishers is, there-fore, by virtue of Section 9 (a) of the Act, the exclusive representa-tive of all the employees in said unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment, and we will so certify.We find that the Alliance has been designated and selected by amajority of the employees in the second unit as their representativefor the purposes of collective bargaining.The Alliance is, there-fore, by virtue of Section 9 (a) of the Act, the exclusive representa-tive of all the employees in said unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment, and we will so certify.On the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Wadsworth Watch Case Company, Day-ton,Kentucky, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.The metal polishers, buffers, platers and the employees engagedin processes related thereto, employed by Wadsworth Watch CaseCompany, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.All of the employees of Wadsworth Watch Case Company, ex-clusive of officers of the Company, persons having the right toemploy or discharge employees, those holding purely supervisory DECISIONS AND ORDERS495positions, those engaged in the Time Study Department, those en-gaged in the Cost Department, those engaged in clerical work in thegeneral offices of the Company (except those engaged in clerical workin production departments of the Company), and all employees en-gaged in metal polishing, buffing, plating and the processes relatedthereto, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that Local No. 68 of Metal Polishers, Buf-fers,Platers and Helpers International Union has been designatedand selected by a majority of all the metal polishers, buffers, platers,and the employees engaged in processes related thereto, employed byWadsworth Watch Case Company, Dayton, Kentucky, as their rep-resentative for the purposes of collective bargaining, and that, pur-suant to Section 9 (a) of the Act, Local No. 68 of Metal Polishers,Buffers, Platers and Helpers International Union is the exclusiverepresentative of all such employees for the purposes, of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.IT IS HEREBY CERTIFIED that The Wadsworth Watch Case WorkersAlliance has been designated and selected by a majority of all theemployees of Wadsworth Watch Case Company, Dayton, Kentucky,exclusive of an officer of the Company, any person having the rightto employ or discharge employees, those holding purely supervisorypositions, those engaged in the Time Study Department, those en-gaged in the Cost Department, those engaged in clerical work in thegeneral offices of the Company (except those engaged in clericalwork in production departments of the Company), and all em-ployees engaged in metal polishing, buffing, plating and the proc-esses related thereto, as their representative for the purposes of col-lective bargaining, and that, pursuant to Section 9 (a) of the Act,The Wadsworth Watch Case Workers Alliance is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.Mr. EDWIN S. SMITH took no part in the consideration of theabove Decision and Certification of Representatives.